

115 HR 3622 IH: E–Security Fellows Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3622IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Ms. Sewell of Alabama (for herself, Ms. Clarke of New York, Mr. Ruppersberger, Mr. Bishop of Georgia, Mr. Clay, Ms. Hanabusa, Mr. Krishnamoorthi, Mrs. Watson Coleman, Mr. Soto, Mr. Evans, Mrs. Dingell, Mr. Beyer, Mr. Moulton, Mr. McNerney, Mr. Kilmer, Ms. Moore, Mr. Schiff, and Mr. Quigley) introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo direct the Election Assistance Commission to establish the E–Security Fellows Program to provide
			 individuals who work on political campaigns with training in the best
			 practices for election cybersecurity, and for other purposes.
 1.Short titleThis Act may be cited as the E–Security Fellows Act. 2.E–Security Fellows Program to provide political campaign staff with training on best practices for election cybersecurity (a)Establishment and operation of programSubtitle C of title II of the Help America Vote Act of 2002 (52 U.S.C. 20981 et seq.) is amended—
 (1)by redesignating section 247 as section 248; and (2)by inserting after section 246 the following new section:
					
						247.E–Security Fellows Program
 (a)Establishment and operation of ProgramThe Commission shall establish and operate a program to be known as the E–Security Fellows Program under which the Commission shall provide participating individuals who work on political campaigns with training in the best practices for election cybersecurity, including training in how to prevent and respond to cybersecurity threats and incidents which are targeted at political campaigns.
 (b)RegulationsThe Commission shall establish and operate the Program under this section in accordance with such regulations as the Commission may promulgate.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2018 and each succeeding fiscal year..
 (b)Clerical amendmentThe table of contents of such Act is amended— (1)by redesignating the item relating to section 247 as relating to section 248; and
 (2)by inserting after the item relating to section 246 the following new item:   Sec. 247. E–Security Fellows Program.. 